 



Exhibit 10.7
SWAP TRANSACTION CONFIRMATION

     
Date:
  February 13, 2007
 
   
To:
  Volkswagen Auto Loan Enhanced Trust 2007-1 (“Party B”)
c/o Deutsche Bank Trust Company Delaware, as Owner Trustee
1011 Centre Road, 2nd Floor
Wilmington, Delaware 19805
Attention: Elizabeth Ferry
Telephone:
Facsimile: (302) 636-3399
 
   
From:
  HSBC Bank USA, National Association (“Party A”)
452 5th Avenue
New York, NY 10018
Attention: Christian McGreevy
Telephone: 212-525-8710
Facsimile: 212-525-5517

 
   
Ref. No.
  463011HN

Dear Sir or Madam:
The purpose of this letter (this “Confirmation”) is to confirm the terms and
conditions of the Transaction entered into between us on the Trade Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.
1. The definitions and provisions contained in (i) the 2000 ISDA Definitions
(the “ISDA Definitions”), as published by the International Swaps and
Derivatives Association, Inc, and (ii) the Sale and Servicing Agreement dated as
of February 13, 2007 (the “Sale and Servicing Agreement”) between Party B,
Volkswagen Auto Lease/Loan Underwritten Funding, LLC, VW Credit, Inc. and
Citibank, N.A. relating to the issuance by Party B of certain debt obligations,
are incorporated into this Confirmation. In the event of any inconsistency
between the ISDA Definitions and this Confirmation, this Confirmation will
govern. References herein to a “Transaction” shall be deemed to be references to
a “Swap Transaction” for purposes of the ISDA Definitions. Capitalized terms
used but not defined herein have the meanings ascribed to them in the Indenture.

 



--------------------------------------------------------------------------------



 



2. The terms of the particular Transaction to which the Confirmation relates are
as follows:

     
Transaction Type:
  Interest Rate Swap
 
   
Currency for Payments:
  U.S. Dollars
 
   
Notional Amount:
  For the Initial Calculation Period, the Notional Amount shall be equal to USD
283,571,000. For each subsequent Calculation Period, the Notional Amount shall
be equal to the aggregate Note Balance of the Class A-4 Notes on the first day
of such Calculation Period. With respect to any Payment Date, the aggregate Note
Balance of the Class A-4 Notes will be determined using the Servicer Certificate
issued on the Determination Date immediately preceding the Payment Date (giving
effect to any reductions of the Note Balance of the Class A-4 Notes reflected in
such Servicer Certificate).
 
   
Initial Calculation Period:
  February 13, 2007 to but excluding March 20, 2007.
 
   
Term:
   
 
   
Trade Date:
  February 6, 2007
 
   
Effective Date:
  February 13, 2007
 
   
Termination Date:
  The earlier of (i) July 22, 2013 and (ii) the date on which the Note Balance
of the Class A-4 Notes is reduced to zero.
 
   
Fixed Amounts:
     
Fixed Rate Payer:
  Party B
 
   
Calculation Period End Dates:
  Monthly on the 20th of each month, commencing March 20, 2007, through and
including the Termination Date.
 
   
Payment Dates:
  Monthly on the 20th of each month, commencing March 20, 2007, through and
including the Termination Date.
 
   
Business Day Convention:
  Following
 
   
Business Day:
  Principal place of business of Party A, New York, Delaware and Michigan
 
   
Fixed Rate:
  5.1470%
 
   
Fixed Rate Day Count Basis:
  30/360

 



--------------------------------------------------------------------------------



 



     
Floating Amounts:
   
 
   
Floating Rate Payer:
  Party A
 
   
Calculation Period End Dates:
  Monthly on the 20th of each month, commencing March 20, 2007, through and
including the Termination Date, subject to adjustment in accordance with the
Following Business Day Convention.
 
   
Payment Dates:
  Monthly on the 20th of each month, commencing March 20, 2007, through and
including the Termination Date.
 
   
Business Day Convention:
  Following
 
   
Business Day:
  Principal place of business of Party A, New York, Delaware and Michigan
 
   
For Payment Dates:
   
 
   
For Reset Dates:
   
 
   
For the determination of the Floating Rate:
  London
 
   
Floating Rate Option:
  USD-LIBOR-BBA
 
   
Designated Maturity:
  1 Month
 
   
Spread:
  None
 
   
Floating Rate Day Count:
   
 
   
Basis:
  Actual/360
 
   
Reset Dates:
  The first day of each Calculation Period
 
   
Compounding:
  Inapplicable

3. The additional provisions of this Confirmation are as follows:

     
Calculation Agent:
  As specified in the Agreement
 
   
Payments to Party A:
  HSBC Bank USA, National Association
ABA # 021-001-088
For Credit to Department 299
A/C: 000-04929-8
HSBC Derivative Products Group
 
   
Payments to Party B:
  Volkswagen Auto Loan Enhanced Trust 2007-1
    Collection Account, AC #106348
 
   
 
  Deposits to the Collection Account shall be made via fed wire in accordance
with the instructions below:

 



--------------------------------------------------------------------------------



 



     
 
  Citibank, N.A.
ABA: 021-000-089
Account: 3617-2242
Ref: VW 2007-1 Collection Account 106348

4. Documentation
This Confirmation supplements, forms a part of, and is subject to, the 1992 ISDA
Master Agreement dated as of February 13, 2007 (including the Schedule thereto)
as amended and supplemented from time to time (the “Agreement”) between you and
us. All provisions contained in the Agreement govern this Confirmation except as
expressly modified herein.

 



--------------------------------------------------------------------------------



 



Unless otherwise provided in the Agreement, this Confirmation is governed by the
laws of the State of New York.
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us.

              Very truly yours,        
 
            HSBC BANK USA, NATIONAL ASSOCIATION        
 
           
By:
Name:
  /s/ Antonia Landgraf
 
Antonia Landgraf        
Title:
  Assistant Vice President        
 
            Accepted and confirmed as of the date first above written:      
VOLKSWAGEN AUTO LOAN ENHANCED TRUST 2007-1     By: Deutsche Bank Trust Company
Delaware, not in its
individual capacity but solely in its capacity as
Owner Trustee    
 
           
By:
  /s/ Michele HY Voon        
 
           
Name:
  Michele HY Voon        
Title:
  Attorney-in-fact        
 
           
By:
  /s/ Susan Barstock        
 
           
Name:
  Susan Barstock        
Title:
  Attorney-in-fact        

 